Citation Nr: 1533885	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee and left great toe disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to November 1946, and from November 1947 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter has been previously remanded by the Board in May 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2015.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in June 2015 in which the examiner provided a negative opinion, noting that the Veteran's service treatment records (STRs) did not indicate that the Veteran complained of back pain.  In July 2015, the Veteran submitted a statement in which he stated that he slipped on a short stairway in service and that his back struck the top steps.  He contends that this fall caused his back disability as well as his service-connected knee conditions, and that his knee conditions as well as a service-connected toe condition affected his gait and thus his back.  An examination is inadequate where the examiner ignores lay statements of the Veteran and relies upon a lack of evidence in the STRs to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Upon remand, an addendum opinion should be obtained that considers this new lay testimony from the Veteran regarding an injury to his back in service.  

The Board notes that the examiner's rationale addressed the Veteran's secondary service connection claim with an assertion that there is no definitive, clear evidence from review of the orthopedic literature to suggest that an injury to a lower extremity would have any significant impact on the spine unless there was resultant major displacement of the center gravity of the body while walking, which was not present in the Veteran's case.  As the matter is being remanded, the addendum opinion should also include a clear opinion that separately addresses whether the Veteran's service-connected disabilities of the knees and toe caused or aggravated the Veteran's back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, to include this remand, the clinician is asked to provide the following opinions:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is caused by or otherwise related to service, to include consistent with the Veteran's July 2015 lay testimony of striking his back when he fell down a short flight of stairs in service;

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability was caused by his service-connected right and left knee disabilities and/or his service-connected left great toe fracture, to include any resulting altered gait;

c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is aggravated by his service-connected right and left knee disabilities and/or his service-connected left great toe fracture, to include any resulting altered gait.  Aggravation means permanently worsened beyond the normal progression.  

Any opinion provided must be supported by a complete rationale.  The clinician is informed that the Veteran is competent to testify to his experiences in service, and the examiner may not dismiss his testimony of an injury solely because it is not recorded in the service treatment records.   

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




